Citation Nr: 1409797	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-16 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a neck disorder.  

2.  Entitlement to service connection for right foot stress fractures.

3.  Entitlement to service connection for recurring myositis, abdominus rectus muscles.  

4.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial disability rating in excess of 10 percent for left knee instability.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active duty from January 1986 to February 2009.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 and April 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program.  

The current appeal was processed as part of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this appellant's case should take into consideration the existence of these electronic records.   

In a March 2011 examination report it was noted that the Veteran's PTSD impacted his ability to work.  Where, as here, a claimant, or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has therefore added a TDIU claim to the issues on appeal.  Further development is needed to properly adjudicate the TDIU claim.

The issue of entitlement to service connection for recurring myositis, abdominus rectus muscles, entitlement to initial increased ratings for PTSD (30 percent) and left knee instability (10 percent) and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence does not show a diagnosis of a neck disability.

2.  The competent medical evidence does not show a diagnosis of right foot stress fractures.  


CONCLUSIONS OF LAW

1.  Service connection for a neck disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  Service connection for right foot stress fractures is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's electronic claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to a veteran).

Duties To Notify And Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case the Veteran filed his claims prior to separation from active service and in association with his participation in VA's Benefits Delivery at Discharge (BDD) Program.  This program was established to help veterans develop evidence for VA disability compensation claims prior to their separation or retirement from active duty.  Compliant notice was provided to the Veteran in September 2008, at the time that he prepared his application for VA disability benefits.  This notice informed the Veteran of the evidence needed to substantiate his claims and of his and VA's respective duties in obtaining evidence and included notice with regard to assignment of disability ratings and effective dates.  

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims.  The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.

The Veteran was not afforded post service VA examinations concerning his instantly-claimed neck disorder and right foot stress fracture disorder in order to obtain a medical opinion in connection with the claims.  The Board concludes an examination is not needed in this case concerning either of these claims because there is no indication in the Veteran's treatment records of a current disability for which service connection could be warranted, and the Veteran has otherwise not put forth lay or medical evidence of any current disability or recurrent symptoms of such a disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

The Board finds that all necessary development has been accomplished, to the extent possible, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).
 
Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Service connection may also be established by chronicity or continuity of symptoms for certain chronic conditions.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  None of the instantly-adjudicated claims involve such a chronic disorder.  

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.
 
Factual Basis

The Veteran sought service connection for the disorders here being adjudicated in September 2008.  See VA Form 21-526.

Review of the Veteran's service treatment records shows that the report of a December 1984 Report of Medical Examination at the time of his enlistment reveals a normal clinical evaluation.  A November 1992 examination report also showed normal clinical findings.  

A November 1997 medical record includes a diagnosis of rule out stress fracture.  X-ray examination was negative.  Another November 1997 medical record shows that the Veteran was seen for follow up for a right foot stress fracture.  Resolving right foot stress fractures was diagnosed.

A March 1998 Report of Medical History notes that the Veteran complained of right foot stress fractures for three months.  He was noted to have been evaluated, with no showing of either treatment or physical therapy.  A July 1998 Report of Medical Examination shows that, in pertinent part to this appeal, clinical evaluation of the Veteran was normal.  A July 1998 Report of Medical History notes the absence of residuals from the November 1997 right foot stress fracture.

A June 2002 MRI (magnetic resonance imaging) report shows that the Veteran reported having radicular pain down into his lower back after moving tires weighing 100 pounds the previous year.  A diagnosis of thoracic spine degenerative disc disease.  The radiologist added that this could be from an acute recent injury or accumulation of degenerative change.  

An August 2003 Report of Medical Examination shows that, in pertinent part to this appeal, clinical evaluation of the Veteran was normal.  An August 2003 Report of Medical History report shows a finding of stress fractures of the feet.  

The Veteran complained of cervical neck pain in September 2004.  A cervical spine X-ray report at this time showed normal findings.  

A November 2006 individual sick slip report shows that the Veteran complained of neck pain and stiffness.  

A November 2006 X-ray report shows that the Veteran complained of head and neck trauma incurred the day before during combat training, when he landed on his head and left shoulder.  Significant pain, swelling, and thoracic spine tenderness and limitation of neck motion was shown.  X-ray examination showed no evidence of acute injury to the cervical or thoracic spine.  

A July 2008 medical record includes stress fracture in a list of problems.  It is unclear whether this was a current problem.  A diagnosis was not provided.  

An August 2008 X-ray report shows that the Veteran complained of upper middle cervical spine pain for two to three years, with no known injury.  Cervical spine examination was normal.  

The Veteran was afforded a pre-discharge examination in October 2008.  Review of the examination report shows that the Veteran described his current health status as good.  Physical examination showed his neck to have no tenderness, but reduced range of motion was shown.  The shins, hips and right ankle were non-tender with no obvious deformity.  Concerning the Veteran's neck, it was reported that his symptoms began in 1988-89, with no defining injury.  He reported pain and stiffness since that time.  No current significant functional impairment was demonstrated.  Recurring neck pain was diagnosed; the examiner mentioned that no pathology was found sufficient to render a diagnosis, only subjective reports of pain.  The Veteran reported that his right foot stress fractures began in 1997, and that examination at that time confirmed the presence of stress fractures.  No current significant functional impairment was demonstrated.  Recurring bilateral foot pain was diagnosed; the examiner mentioned that no pathology was found sufficient to render a diagnosis, only subjective reports of pain.  

Postservice medical records includes a June 2009 VA outpatient nursing note showing complaints of neck pain with limited mobility.  

An additional VA outpatient nursing note, dated in June 2009, shows primarily complaints of cervical and lumbar discomfort associated with in-service injuries.  Back pain was noted on musculoskeletal examination.  Probable lumbar and cervical spine degenerative disc disease was diagnosed.  X-ray examination was ordered.  

In a November 2009 letter, the Veteran he claimed that he was being treated by a chiropractor to ease pain in his back, shoulder and neck.  The Veteran mentioned that he had stress fractures in his feet during service, and that as a result he felt pain while standing.  

A December 2009 letter from a private chiropractor is of record.  He indicated that he had seen the Veteran in July 2009 for complaints of upper and lower cervical pain, low back pain, and numbness in both hands and feet.  The Veteran had informed the chiropractor that he had sustained multiple injuries and fractures while in the military.  Following examination and X-rays, the Veteran reportedly was found to have narrowing cervical spine disc spaces, and decreased cervical spine lordosis.  

As part of his June 2011 substantive appeal, the Veteran mentioned that he continued to have stiffness and soreness in his neck, which was a result of a 2006 training injury.  

An October 2012 VA podiatry consult report showing complaints of right foot pain and of a bony nodule on the medial side of the foot.  The Veteran denied any prior injury.  X-ray examination showed bone demineralization.  An October 2012 nursing outpatient note shows that the Veteran complained of a bony nodule on the medial side of his right foot for a period of one year.  

Analysis

Neck Disorder and Right foot stress fractures

Upon review of the record, the Board notes that there is no evidence of record documenting post-service treatment for the Veteran's claimed neck disorder and right foot stress fractures.  While he was seen in-service for neck-related complaints, only pain was found to be supplied as a related diagnosis.  The Board also is mindful that while right foot stress fracture was shown in service, in the course of his October 2008 pre-deployment examination the examiner found that no pathology was present to enable to a diagnosis to be rendered, and that only subjective reports of pain was elicited from the Veteran.  The examiner supplied the same findings regarding the Veteran's claimed neck disorder.  

The Board acknowledges the Veteran's contentions of neck and right foot pain due to service.  In this regard, the Board does not dispute the Veteran's claimed pain assertions; as a layman he is competent to report the existence of symptoms ascertainable by the senses.  See Jandreau, 492 F.3d at 1377.  Pain alone, however, is not a disability for VA purposes.  Absent a competent diagnosis of an underlying neck and/or right foot disorder, service connection is not warranted for these claims.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  To show a current disability for purposes of a claim for service connection, it is not necessary that the disability be present on the most recent examination.  Instead, it need only be shown that the disability was present at some point since the claim was filed.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  That is not the case here.  There is no evidence of a neck or right foot disability at any time during the appeal.  Thus, without a diagnosis of a current disability, the Veteran has failed to meet the critical first element of a service connection claim and as such, his claims must be denied.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); Degmetich v. Brown, 104 F.3d 1328, 1333 (1997).

In light of the aforementioned, the Board concludes that service connection for a neck disorder and for right foot stress fractures must be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claims.  As such, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a neck disorder is denied.  

Service connection for right foot stress fractures is denied.  

REMAND

The claims of service connection for recurring myositis, abdominus rectus muscles, increased ratings for PTSD and left knee instability and TDIU require further development.  

The Veteran has not been afforded a VA examination concerning the claimed recurring myositis claim.  At the October 2008 pre-discharge examination, he reported that his symptoms began in 1988, with no defining injury.  Pain was experienced while doing sit-ups.  The diagnosis was myositis, abdominus rectus muscles, recurring.  It is unclear whether that finding represents a current disability or is based on the history only.  In November 2009 letter, the from the Veteran claimed that, regarding his myositis, there was nothing to be done to treat this condition and he just lived with the daily pain.  On remand, a VA examination and opinion should be obtained.  38 C.F.R. § 3.159(c)(4).  

The most recent VA examinations for PTSD and the left knee were performed in March 2011 at which time the examiners noted the claims folder and complete records were not available for review.  Given that deficiency and the Veteran's assertions that his service-connected disabilities have increased in severity, new examinations are required.  

At the March 2011 examination, the Veteran said he was not using any assistive device or brace.  In October 2013, the Veteran's representative noted that the Veteran does use a brace and has fallen "a few times a week."  

At the PTSD examination, the examiner noted that the Veteran worked alone, and stated it was "otherwise impossible that he could be employable."  In October 2013, the Veteran argued that he experiences PTSD symptoms that would warrant assignment of a higher rating.  

In the case of a claim for TDIU, the duty to assist requires that VA obtain a medical examination which includes an opinion on what, if any, affect the Veteran's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297(1995).  Such an opinion is necessary for a determination on the merits of the claim.  See 38 C.F.R. § 3.159 (c)(4). 

Accordingly, the case is REMANDED for the following actions: 

1.  Obtain any VA treatment records, dating from May 2013 to the present and associate them with the claims file. 

2.  After completion of the foregoing, the Veteran should be afforded an appropriate VA examination to determine the etiology of any current abdominal-related disorders, to include recurring myositis of the abdominus rectus muscles.  The electronic claims file and any pertinent records must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

Based on the examination and review of the record, the examiner should identify all currently-manifested chronic pertinent abdominal-based disorders and provide an opinion as to whether it is at least as likely as not that such disorders are in any way related, in whole or in part, to the Veteran's active duty service including treatment and clinical findings documented during service.

3.  The RO/AMC should also schedule the Veteran for a VA PTSD examination.  The claims file, including a copy of this remand and any additional records obtained, must be made available to the reviewing clinician, and the opinion should reflect that the claims file was reviewed. 

After reviewing the record, the examiner should identify the nature, frequency, and severity of all current manifestations of the Veteran's service-connected PTSD.  The examination report should include a full psychiatric diagnostic assessment including a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.  A detailed rationale should be provided for all opinions, and should reflect consideration of both lay and medical evidence, including any updated VA medical records associated with the claims file.

4.  The RO/AMC should also schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected left knee instability.  The claims electronic claims file must be made available to the VA examiner, and the examiner should review the file prior to the examination.  All appropriate tests and studies, including X-rays and range of motion studies of the left knee, reported in degrees, should be accomplished.  All findings should be made available to the examiner prior to the completion of his or her report, and all clinical findings should be reported in detail.

The examiner must render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected left knee.  If pain on motion is observed, the examiner must indicate the point at which pain begins.  

The examiner must identify all impairments affecting the left knee.  The examiner should specifically indicate whether arthritis is present and, if so, whether this is supported by X-ray findings.  The examiner must report whether there is recurrent subluxation or lateral instability of the left knee and, if so, whether such is best characterized as "slight," "moderate," or "severe."  The examiner should also indicate whether, in the left knee, there is ankylosis, dislocation or removal of cartilage, impairment of the tibia or fibula, or genu recurvatum.  

5.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination regarding the claim of for TDIU.  The virtual claims folder and all pertinent records should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  Thereafter, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities (PTSD; left shoulder impingement; degenerative disc disease , back; tinnitus; TMJ; left knee instability; left knee ligament injury; right knee tibial contusion; status-post fracture, left 5th ring finger; bilateral hearing loss; and Raynaud's phenomenon, bilateral hands and feet), either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report. 

6.  The Veteran is hereby notified that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

7.  Thereafter, after completing the requested actions, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the issues on appeal, including the TDIU claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC), and afforded an appropriate period of time to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the appellant until he is notified.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


